Citation Nr: 1113980	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-49 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, secondary to a service-connected respiratory disability.

3.  Entitlement to service connection for weight gain, secondary to a service-connected respiratory disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1966 to April 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 21-4138 received in October 2008, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA), and that he stopped work in 2003.  The Veteran did not identify the basis for the grant of SSA benefits.  It does not appear that the RO has made any attempt to obtain the Veteran's SSA medical records, or a copy of the disability determination.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).

Here, given the interrelationship of the Veteran's current claims to his service-connected respiratory disability; i.e., he claims that each is proximately due to or the result of his service-connected respiratory disability, there is a reasonable possibility in this case that the SSA disability determination and records are relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain the Veteran's SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

If such a finding is made, document such finding in the claims file.

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


